        Case 2:19-cv-01892-MHH Document 1 Filed 11/21/19 Page 1 of 9                        FILED
                                                                                   2019 Nov-21 AM 10:35
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

KAYLA FLOYD,                             )
                                         )
      PLAINTIFF,                         )
                                         )
V.                                       )       CIVIL ACTION NO:
                                         )
ADP, LLC,                                )
                                         )
      DEFENDANT.                         )
                                         )       JURY DEMAND
                                         )

                                  COMPLAINT

I.    INTRODUCTION

1.    Defendant terminated Plaintiff’s employment because she was pregnant in

      violation of the Pregnancy Discrimination Act of Title VII.

2.    This is an action for declaratory judgment, equitable relief and money

      damages, instituted to secure the protection of and to redress the deprivation of

      rights secured through Title VII of the Civil Rights Act of 1964, as amended,

      including the Civil Rights Act of 1991, 42 U.S.C. Section 1981a, and the

      Pregnancy Discrimination Act 42 U.S.C. Section 2000e(k).

II.   JURISDICTION

3.    The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331, 1343(4),


                                          1
         Case 2:19-cv-01892-MHH Document 1 Filed 11/21/19 Page 2 of 9




       2201 and 2202. This is a suit authorized and instituted pursuant to Title VII of

       the Act of Congress known as the “Civil Rights Act of 1964,” 42 U.S.C.

       Section 2000e et seq., as amended by the Civil Rights Act of 1991, and 42

       U.S.C. Section 1981a.

4.     The plaintiff has fulfilled all conditions precedent to the institution of this

       action under Title VII of the Act of Congress known as the "Civil Rights Act

       of 1964," as amended by the "Civil Rights Act of 1991," 42 U.S.C. § 2000e et

       seq. The plaintiff timely filed her charge of discrimination within 180 days of

       the occurrence of the last discriminatory act. The plaintiff timely filed her

       lawsuit within 90 days of the receipt of her right-to-sue letter from the EEOC.

II.    PARTIES

5.     The plaintiff, Kayla Floyd, (“Plaintiff”) is a citizen of the United States, and a

       resident of the State of Alabama and is over nineteen (19) years of age.

6.     The defendant, ADP LLC, (“Defendant”) is an entity subject to suit under Title

       VII of the Act of Congress known as the "Civil Rights Act of 1964," 42 U.S.C.

       § 2000e et seq., as amended by the "Civil Rights Act of 1991," and 42 U.S.C.

       § 1981a.

III.   FACTS

7.     Plaintiff began working for Defendant on or about September 9, 2013 as a sales


                                            2
        Case 2:19-cv-01892-MHH Document 1 Filed 11/21/19 Page 3 of 9




      representative with the job title “District Manager.”

8.    Plaintiff’s performance was excellent, and she was promoted to sales executive,

      a managerial position, in June, 2017, while pregnant with her first child.

9.    At the time of her June 2017 pregnancy and promotion, Plaintiff’s previous

      manager had recently left the organization and Plaintiff was the only qualified

      representative eligible for promotion.

10.   During Plaintiff’s maternity leave in 2017, she was contacted several times to

      come back sooner than planned because the team was not doing well in her

      absence. When Plaintiff returned from her maternity leave, she found that her

      team was disorganized and had performed poorly while she was out.

11.   During her 2017 pregnancy, Plaintiff only took nine weeks of maternity leave

      as opposed to the twelve weeks allowed under the Family Medical Leave Act.

12.   On March 11, 2019, Plaintiff told her boss, Vice President of Sales Casey

      Fischer, who is male, that she was again pregnant, this time with twins.

13.   Plaintiff’s 2019 pregnancy fell during the busiest time of Defendant’s year,

      what Defendant refers to as “selling season.”

14.   Plaintiff’s team was performing well, and was among the top five teams in the

      country at the time she informed Defendant of her pregnancy. Based on sales

      she had made, Plaintiff would have been entitled to a commission of


                                         3
        Case 2:19-cv-01892-MHH Document 1 Filed 11/21/19 Page 4 of 9




      approximately $65,000 in July, 2019.

15.   On March 13, 2019, just two days after Plaintiff informed Defendant of her

      pregnancy, Defendant terminated her employment for pretextual reasons.

16.   Terminating Plaintiff in March enabled Defendant to avoid paying her her

      expected $65,000 bonus. It also enabled Defendant to replace Plaintiff with a

      permanent, non-pregnant manager prior to Defendant’s busy season, saving

      Defendant from a performance decline and loss of revenue similar to what

      Defendant had experienced during Plaintiff’s previous pregnancy leave.

17.   In its position statement to the EEOC, Defendant stated that Plaintiff was

      terminated for allegedly violating the code of business conduct, allegedly

      mocking sales associates, allegedly being intoxicated to the point of slurring

      words at team events, as well as allegedly violating company policy by whiting

      out sales documents and instructing direct reports to do the same.

18.   However, each of these stated reasons is false and a pretext for pregnancy

      discrimination.

19.   Moreover, other non-pregnant employees have engaged in similar alleged

      conduct and have either not been disciplined or have received some lesser

      discipline short of discrimination.

20.   In addition to being cognizable under a “pretext” framework, Plaintiff’s


                                            4
        Case 2:19-cv-01892-MHH Document 1 Filed 11/21/19 Page 5 of 9




      pregnancy discrimination claim is also cognizable under a “mixed motive”

      framework. Even if Defendant had other legitimate or illegitimate reasons for

      terminating Plaintiff’s employment, Plaintiff’s pregnancy remained at least a

      motivating factor in Plaintiff being terminated as opposed to receiving some

      lesser discipline or no discipline, as shown by the temporal proximity between

      Plaintiff informing Defendant of her pregnancy and her termination.

21.   Similarly, even if Defendant would have terminated Plaintiff’s employment

      eventually for other legitimate or non-legitimate reasons, Plaintiff’s pregnancy

      was a motivating factor in Defendant deciding to terminate Plaintiff’s

      employment sooner than it otherwise would have done so if she had not

      informed Defendant of her pregnancy in March, 2019.

22.   Said discrimination was done maliciously, willfully, and with reckless

      disregard for the rights of Plaintiff.

23.   Plaintiff has no plain, adequate or complete remedy at law to redress the

      wrongs alleged herein and this suit for backpay, declaratory judgment,

      injunctive relief, and compensatory and punitive damages is her only means of

      securing adequate relief.

24.   Plaintiff is now suffering, and will continue to suffer irreparable injury from

      defendant’s unlawful conduct as set forth herein unless enjoined by this Court.


                                               5
        Case 2:19-cv-01892-MHH Document 1 Filed 11/21/19 Page 6 of 9




IV.   Cause of Action

25.   As stated above, Plaintiff brings a single cause of action for wrongful

      termination in violation of Title VII of the Civil Rights Act of 1964, as

      amended, including the Civil Rights Act of 1991, 42 U.S.C. Section 1981a, and

      the Pregnancy Discrimination Act 42 U.S.C. Section 2000e(k).

26.   Plaintiff incorporates by reference all of the above factual allegations in support

      of her claim of pregnancy discrimination.

27.   Plaintiff’s pregnancy was at least a motivating factor in Defendant’s decision to

      terminate Plaintiff’s employment.

28.   Defendant terminated Plaintiff’s employment under circumstances that could

      give rise to an inference of pregnancy discrimination. Plaintiff was disciplined

      more severely than similarly situated non-pregnant individuals who committed

      misconduct of comparable seriousness to the misconduct Plaintiff is alleged to

      have committed. Defendant replaced Plaintiff with a non-pregnant individual.

      The reasons Defendant has articulated for its termination of Plaintiff’s

      employment are false and a pretext for pregnancy discrimination.

29.   Plaintiff’s claim is cognizable under a mixed motive framework, as even if

      Defendant had other legitimate or illegitimate reasons for terminating Plaintiff’s

      employment, Plaintiff’s pregnancy remained at least a motivating factor in


                                           6
        Case 2:19-cv-01892-MHH Document 1 Filed 11/21/19 Page 7 of 9




      Defendant’s decision to terminate her employment just two days after Plaintiff

      informed Defendant that she was pregnant with twins.

30.   Defendant engaged in the above discrimination maliciously, willfully, and with

      reckless disregard for Plaintiff’s federally protected rights. Plaintiff suffered

      damages as a result of Defendant’s violations of her federally protected civil

      rights.

V.    Prayer for Relief

      WHEREFORE, the plaintiff respectfully prays that this Court assume

      jurisdiction of this action and after trial:

1.    Issue a declaratory judgment that the employment policies, practices,

      procedures, conditions and customs of the defendant are violative of the rights

      of the plaintiff as secured by Title VII of the Act of Congress known as the

      "Civil Rights Act of 1964," as amended, 42 U.S.C. § 2000e et seq.

2.    Grant Plaintiff a permanent injunction enjoining the defendant, its agents,

      successors, employees, attorneys and those acting in concert with the defendant

      and at the defendant's request from continuing to violate Title VII of the Act of

      Congress known as the "Civil Rights Act of 1964," as amended, 42 U.S.C. §

      2000e et seq.

3.    Enter an Order requiring the defendant to make Plaintiff whole by awarding her


                                            7
       Case 2:19-cv-01892-MHH Document 1 Filed 11/21/19 Page 8 of 9




     reinstatement, front pay, lost wages (plus interest), compensatory and punitive

     damages, post judgment interest, loss of benefits including retirement, pension,

     seniority and other benefits of employment.

4.   Plaintiff further prays for such other relief and benefits as the cause of justice

     may require, including, but not limited to, an award of costs, attorneys' fees and

     expenses.

          PLAINTIFF DEMANDS A TRIAL BY STRUCK JURY.

                                      Respectfully submitted,


                                       /s/ Jon C. Goldfarb
                                      Jon C. Goldfarb asb-5401-F58J
                                      L. William Smith asb-8660-A61S
                                      Christina M. Malmat asb-1214-y44q
                                      Lieselotte Carmen-Burks asb-8304-t46e
                                      Counsel for Plaintiff
OF COUNSEL:
WIGGINS, CHILDS, PANTAZIS,
FISHER & GOLDFARB, LLC
The Kress Building
301 19th Street North
Birmingham, Alabama 35203
Telephone No.: (205) 314-0500
Facsimile No.: (205) 254-1500

DEFENDANT’S ADDRESS:
ADP, LLC.
C/O CT CORPORATION SYSTEM
2 NORTH JACKSON STREET SUITE 605
MONTGOMERY, AL 36104


                                          8
Case 2:19-cv-01892-MHH Document 1 Filed 11/21/19 Page 9 of 9




                             9
